Title: Presidential Proclamation, 1 September 1815
From: Madison, James
To: 


                    
                        [1 September 1815]
                    
                    Whereas, information has been received, that sundry Persons, citizens of the United States, or Residents within the same, and especially within the State of Louisiana, are conspiring together to begin and set on foot, provide and prepare, the means for a military expedition or enterprize against the Dominions of Spain, with which the United States are happily at Peace; that for this purpose they are collecting Arms, Military-Stores, Provisions, Vessels and other means; are deceiving and seducing honest and well meaning Citizens to engage in their unlawful Enterprizes; are organizing, officering, and arming themselves for the same, contrary to the Laws in such cases made and provided: I have therefore thought fit to issue this my Proclamation warning and enjoining all faithful Citizens who have been led, without due Knowledge or Consideration, to participate in the said unlawful Enterprizes, to withdraw from the same without delay; and commanding all Persons whatsoever engaged or concerned in the same to cease all further proceedings therein as they will answer the contrary at their Peril. And I hereby enjoin and require all officers civil and military of the United-States, or of any of the States or Territories, all Judges, Justices, and other officers of the Peace, all Military officers of the Army or Navy of the United States, and officers of the Militia, to be vigilant, each within his respective department and according to his functions, in searching out and bringing to Punishment a⟨ll⟩ Persons engaged or concerned in such Enterprizes; in seizing and detaining, subject to the disposition of the Law, all Arms, Military Stores, Vessels, or other means provided or providing for the same; and in general in preventing the carrying on such Expedition or Enterprize by all the lawful means within their power. And I require all good and faithful Citizens, and others within the United-States, to be aiding and assisting herein, and especially in the discovery, apprehension, and bringing to Justice, of all such offenders; in preventing the Execution of their unlawful Combinations or Designs; and in giving Information against them to the proper Authorities.
                    In Testimony whereof, I have caused the Seal of the United-States of America to be affixed to these Presents, and signed the same with my Hand: Done at the City of Washington, the First Day of September, in the Year of our Lord One Thousand Eight Hundred and Fifteen, and of the Independence of the said United-States of America the Fortieth.
                    
                        James MadisonBy the PresidentSecretary of State.
                    
                 